Title: From Alexander Hamilton to New-York Packet, [5 August 1780]
From: Hamilton, Alexander
To: New-York Packet


[Peekskill, New York, August 5, 1780]
Certain intelligence having been received that Sir Henry Clinton had embarked the principal part of his force, and had proceeded to Huntington bay on his way to Rhode Island to make a combined attack upon the fleet and army of our allies now there, His Excellency General Washington marched from his camp at Prackness the 29 of July and crossed the North River the 31st; where a junction was formed with the troops under the command of Major General Howe. His Excellency had resolved in case the enemy should continue their course to Rhode Island to march immediately to New York and attack it. All the necessary preparations were made for this purpose, when intelligence arrived that the enemy had put back the 31st Ulto. It is to be regretted that they did not go on with their intended expedition, as our allies were well prepared to receive them and they could have met with nothing but disgrace and defeat in that quarter; while in this we had every reason to expect from the number and spirit of our troops the most decisive and glorious success. Sir Henry no doubt relinquished his project in consequence of this movement of our army; and it must be confessed that he abandonned it with much more prudence than he undertook it. The object for which the army crossed the river having ceased, the whole recrossed the 4th. instant and are marching towards Dobbes ferry, in prosecution of the original plan formed for the campaign.
